Name: Commission Regulation (EC) No 1408/2003 of 7 August 2003 derogating, for the marketing year 2003/2004, from Regulation (EC) No 2316/1999 as regards the use of land set aside in certain Member States
 Type: Regulation
 Subject Matter: agricultural structures and production;  deterioration of the environment;  cooperation policy;  agricultural activity
 Date Published: nan

 Important legal notice|32003R1408Commission Regulation (EC) No 1408/2003 of 7 August 2003 derogating, for the marketing year 2003/2004, from Regulation (EC) No 2316/1999 as regards the use of land set aside in certain Member States Official Journal L 201 , 08/08/2003 P. 0005 - 0007Commission Regulation (EC) No 1408/2003of 7 August 2003derogating, for the marketing year 2003/2004, from Regulation (EC) No 2316/1999 as regards the use of land set aside in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999 of 22 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops(3), as last amended by Regulation (EC) No 1035/2003(4), sets the terms on which area payments are granted for certain arable crops. Under Article 19(2) and (3) of Regulation (EC) No 2316/1999 areas set aside must remain so for a period commencing on 15 January at the latest and ending on 31 August at the earliest and, except as otherwise provided for, may not be used for agricultural production or a lucrative purpose.(2) In recent months certain regions of the Community have experienced extreme drought that has seriously affected fodder supplies and occasioned livestock farmers severe income loss because obliged to sell their stock when its normal feed has been unavailable.(3) Commission Regulation (EC) No 1360/2003 derogating, for the marketing year 2003/2004, from Regulation (EC) No 2316/1999 as regards the use of land set aside in certain regions of the Community(5) authorises use for animal feed purposes of the land declared as set aside in these regions. But since drought conditions have spread to other Community regions it is desirable to find additional feed resources prior to the autumn.(4) Since under the present exceptional weather conditions feed supply availability remains highly unpredictable a new derogation from Regulation (EC) No 2316/1999 should be urgently introduced whereby the Member States affected may allow arable crop set-aside land to be used for animal feed purposes before expiry of the set-aside period in line with terms and criteria set by them. These rules must however effectively disallow any lucrative utilisation of such land.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 19(2) and (3) of Regulation (EC) No 2316/1999, Member States may, in regions of the Community not listed in the Annex to Regulation (EC) No 1360/2003, allow land declared as set-aside for the 2003/2004 marketing year to be used for animal feed purposes in line with terms and criteria set by them.2. The Member States concerned shall take all necessary measures to ensure that the set-aside land indicated in paragraph 1 is not used for lucrative purposes, and in particular that no dried fodder production aid under Council Regulation (EC) No 603/95(6) is granted on crops from it.Article 2The Member States listed in the Annex shall notify to the Commission the measures they adopt under this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply with effect from 18 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 150, 18.6.2003, p. 24.(5) OJ L 194, 1.8.2003, p. 35.(6) OJ L 63, 21.3.1995, p. 1.ANNEXBelgiumGermanySpainFranceItalyLuxembourgAustriaPortugal.